DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claims 18-20, 22, and 24 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by R1-092237 (LG Electronics “PDCCH structure for multiple carrier aggregation in LTE-Advanced” 3GPP TSG RAN WG1 #57; 4-8 May 2009).

Regarding claim 18, R1-092237 discloses a method, comprising:
receiving, at a user equipment (UE), a message indicating one or more control channel aggregation levels and a respective number of control channel candidates for each of the one or more aggregation levels; and  (See R1-092237 pg. 3; P-PDCCH contains index of DL CC carrying C-PDCCH (e.g. a respective number of control candidates for the aggregation level; a particular CC; index indicates a particular CC and that there is at least one), indication of CCs scheduled by C-PDCCH, CCE aggregation level (e.g. aggregation level) and/or CCE position; UE receives the P-PDCCH information (e.g. information); p-pdcch contains information (e.g. a message) received by the UE)
based on the respective number of control channel candidates for each of the one or more aggregation levels, determining a control channel search space including one or more control channel candidates for the one or more aggregation levels. (See R1-092237 pg. 3; using information received UE performing blind decoding of C-PDCCH (e.g. the UE has determined the search space to perform the blind decoding based upon the information in the P-PDCCH))

	Regarding claim 19, R1-092237 discloses the method of claim 18, further comprising:
attempting to decode each of the one or more control channel candidates in the control channel search space to identify at least one physical downlink control channel (PDCCH). (See R1-092237 pg. 3; using information received UE performing blind decoding of C-PDCCH (e.g. the UE has determined the search space to perform the blind decoding based upon the information in the P-PDCCH))

	Regarding claim 20, R1-092237 discloses the method of claim 18, wherein the message is a radio resource control (RRC) message. (See R1-092237 pg. 3; P-PDCCH contains information (e.g. a message) received by the UE; it’s a radio resource control message in that it controls resources and is a message containing information)

(See R1-092237 pg. 2; Common C-PDCCH)

	Regarding claim 24, R1-092237 discloses the method of claim 18, wherein the message indicates information for a particular component carrier, and the control channel search space is determined based on a carrier index of the particular component carrier. (See R1-092237 pg. 3; P-PDCCH contains index of DL CC carrying C-PDCCH (e.g. a particular CC; index indicates a particular CC and that there is at least one), indication of CCs scheduled by C-PDCCH, CCE aggregation level (e.g. aggregation level) and/or CCE position; UE receives the P-PDCCH information (e.g. information))

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over R1-092237 (LG Electronics “PDCCH structure for multiple carrier aggregation in LTE-Advanced” 3GPP TSG RAN WG1 #57; 4-8 May 2009), and further in view of Nishio (7,920,516).

	Regarding claim 21, R1-092237 discloses the method of claim 18.  R1-092237 does not explicitly disclose wherein the control channel aggregation level indicates a number of control channel elements (CCEs).  However, Nishio does disclose wherein the control channel aggregation level indicates a number of control channel elements (CCEs).  (See Nishio fig. 3 col. 9 lines 15-20; number of CCEs, CCE aggregation size)  Therefore it would have been obvious at the time of the claimed invention to modify the method of R1-092237 to include the teaching of wherein the control channel aggregation level indicates a number of control channel elements (CCEs) of Nishio with the motivation being to allow for less searching and further to give the UE more information to make decoding easier and faster.

	Regarding claim 23, R1-092237 discloses the method of claim 18.  R1-092237 does not explicitly disclose wherein the message further disables searching control channel candidates for a particular control channel aggregation level.  However, Nishio does disclose wherein the message further disables searching channel candidates for a particular channel aggregation level.  (See Nishio fig. 3; depending on aggregation size searching or not searching (e.g. disables) certain CCEs)  Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of R1-092237 to include the teaching of wherein the message further disables searching channel candidates for a particular channel aggregation level of Nishio with the motivation being allow for less searching and further to give the UE less things to search and decode which saves time and battery/processing power.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claims 26, 27, 28, 30, and 32 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by R1-092237 (LG Electronics “PDCCH structure for multiple carrier aggregation in LTE-Advanced” 3GPP TSG RAN WG1 #57; 4-8 May 2009).

	Regarding claim 26, R1-092237 discloses a user equipment (UE), comprising:
at least one hardware processor; and
a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising:
receiving, at the UE, a message indicating one or more control channel aggregation levels and a respective number of control channel candidates for each of the one or more aggregation levels; and(See R1-092237 pg. 3; P-PDCCH contains index of DL CC carrying C-PDCCH (e.g. a respective number of control candidates for the aggregation level; a particular CC; index indicates a particular CC and that there is at least one), indication of CCs scheduled by C-PDCCH, CCE aggregation level (e.g. aggregation level) and/or CCE position; UE receives the P-PDCCH information (e.g. information); p-pdcch contains information (e.g. a message) received by the UE; UE has a processor executing an algorithm stored in memory)
based on the respective number of control channel candidates for each of the one or more aggregation levels, determining a control channel search space including one or more control channel candidates for the one or more aggregation levels. (See R1-092237 pg. 3; using information received UE performing blind decoding of C-PDCCH (e.g. the UE has determined the search space to perform the blind decoding based upon the information in the P-PDCCH))

Regarding claim 27, R1-092237 discloses the UE of claim 26, the operations further comprising:
attempting to decode each of the one or more control channel candidates in the control channel search space to identify at least one physical downlink control channel (PDCCH). (See R1-092237 pg. 3; using information received UE performing blind decoding of C-PDCCH (e.g. the UE has determined the search space to perform the blind decoding based upon the information in the P-PDCCH))

	Regarding claim 28, R1-092237 discloses the UE of claim 26, wherein the message is a radio resource control (RRC) message. (See R1-092237 pg. 3; P-PDCCH contains information (e.g. a message) received by the UE; it’s a radio resource control message in that it controls resources and is a message containing information)

	Regarding claim 30, R1-092237 discloses the UE of claim 26, wherein the control channel search space is a UE specific search space or a common search space. (See R1-092237 pg. 2; Common C-PDCCH)

	Regarding claim 32, R1-092237 discloses the UE of claim 26, wherein the message indicates information for a particular component carrier, and the control channel search space is determined based on a carrier index of the particular component carrier. (See R1-092237 pg. 3; P-PDCCH contains index of DL CC carrying C-PDCCH (e.g. a particular CC; index indicates a particular CC and that there is at least one), indication of CCs scheduled by C-PDCCH, CCE aggregation level (e.g. aggregation level) and/or CCE position; UE receives the P-PDCCH information (e.g. information))


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over R1-092237 (LG Electronics “PDCCH structure for multiple carrier aggregation in LTE-Advanced” 3GPP TSG RAN WG1 #57; 4-8 May 2009), and further in view of Nishio (7,920,516).

	Regarding claim 29, R1-092237 discloses the UE of claim 26.  R1-092237 does not explicitly disclose wherein the control channel aggregation level indicates a number of control channel elements (CCEs).  However, Nishio does disclose wherein the control channel aggregation level indicates a number of control channel elements (CCEs).  (See Nishio fig. 3 col. 9 lines 15-20; number of CCEs, CCE aggregation size)  Therefore it would have been obvious at the time of the claimed invention to modify the method of R1-092237 to include the teaching of wherein the control channel aggregation level indicates a number of control channel elements (CCEs) of Nishio with the motivation being to allow for less searching and further to give the UE more information to make decoding easier and faster.

	Regarding claim 31, R1-092237 discloses the UE of claim 26.  R1-092237 does not explicitly disclose wherein the message further disables searching control channel candidates for a particular control channel aggregation level.  However, Nishio does disclose wherein the message further disables searching channel candidates for a particular channel aggregation level.  (See Nishio fig. 3; depending on aggregation size searching or not searching (e.g. disables) certain CCEs)  Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of R1-092237 to include the teaching of wherein the message further disables searching channel candidates for a particular channel aggregation level of Nishio with the motivation being allow for less searching and further to give the UE less things to search and decode which saves time and battery/processing power.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claims 34, 35, and 36 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by R1-092237 (LG Electronics “PDCCH structure for multiple carrier aggregation in LTE-Advanced” 3GPP TSG RAN WG1 #57; 4-8 May 2009).

	Regarding claim 34, R1-092237 discloses a non-transitory computer-readable medium storing instructions which, when executed, cause a computing device to perform operations comprising:
receiving, at a user equipment (UE), a message indicating one or more control channel aggregation levels and a respective number of control channel candidates for each of the one or more aggregation levels; and (See R1-092237 pg. 3; P-PDCCH contains index of DL CC carrying C-PDCCH (e.g. a respective number of control candidates for the aggregation level; a particular CC; index indicates a particular CC and that there is at least one), indication of CCs scheduled by C-PDCCH, CCE aggregation level (e.g. aggregation level) and/or CCE position; UE receives the P-PDCCH information (e.g. information); p-pdcch contains information (e.g. a message) received by the UE; UE has a processor executing an algorithm stored in memory)
based on the respective number of control channel candidates for each of the one or more aggregation levels, determining a control channel search space including one or more control channel candidates for the one or more aggregation levels. (See R1-092237 pg. 3; using information received UE performing blind decoding of C-PDCCH (e.g. the UE has determined the search space to perform the blind decoding based upon the information in the P-PDCCH))

	Regarding claim 35, R1-092237 discloses the non-transitory computer-readable medium of claim 34, the operations further comprising:
attempting to decode each of the one or more control channel candidates in the control channel search space to identify at least one physical downlink control channel (PDCCH). (See R1-092237 pg. 3; using information received UE performing blind decoding of C-PDCCH (e.g. the UE has determined the search space to perform the blind decoding based upon the information in the P-PDCCH))

	Regarding claim 36, R1-092237 discloses the non-transitory computer-readable medium of claim 34, wherein the message is a radio resource control (RRC) message. (See R1-092237 pg. 3; P-PDCCH contains information (e.g. a message) received by the UE; it’s a radio resource control message in that it controls resources and is a message containing information)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over R1-092237 (LG Electronics “PDCCH structure for multiple carrier aggregation in LTE-Advanced” 3GPP TSG RAN WG1 #57; 4-8 May 2009), and further in view of Nishio (7,920,516).

	Regarding claim 37, R1-092237 discloses the non-transitory computer-readable medium of claim 34.  R1-092237 does not explicitly disclose wherein the control channel aggregation level indicates a number of control channel elements (CCEs).  However, Nishio does disclose wherein the control channel aggregation level indicates a number of control channel elements (CCEs).  (See Nishio fig. 3 col. 9 lines 15-20; number of CCEs, CCE aggregation size)  Therefore it would have been obvious at the time of the claimed invention to modify the method of R1-092237 to include the teaching of wherein the control channel aggregation level indicates a number of control channel elements (CCEs) of Nishio with the motivation being to allow for less searching and further to give the UE more information to make decoding easier and faster.

Allowable Subject Matter
Claims 25 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461